Order entered September 1, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-16-00556-CR

                          DREW EMERSON STENGEL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 065934

                                             ORDER
       The Court REINSTATES the appeal.

       On A u g u s t 1 5, 2016, we denied appellant’s second motion to extend t h e time to

file his brief and ordered the trial court to make findings. The trial court has issued its findings

and recommended appellant receive an additional thirty days to file his brief. W e A D O P T

the trial court’s findings and its recommendation.

       We ORDER appellant to file his brief by SEPTEMBER 30, 2016. We DIRECT the

Clerk to transmit copies of this order to counsel for all parties.



                                                       /s/    LANA MYERS
                                                              JUSTICE